 GLACIER PACKING CO., INC.Glacier Packing Co., Inc.andUnited Electrical, RadioandMachine Workers of America,Local 1014,Petitioner.Case 20-RC-10264May 13, 1974DECISION ON REVIEW, ORDER, ANDDIRECTION OF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn August 29, 1973, the Regional Director forRegion 20 issued a Second Supplemental Decisionand Certification of Representatives in the above-entitled proceeding, in which he adopted a HearingOfficer's findings and recommendationswithrespectto certain challenges and objections, and certified theIntervenor 1 as the representative of the employees inthe appropriate unit.2 Thereafter, the Employer, inaccordance with the National Labor Relations BoardRules and Regulations, as amended, filed a timelyrequest for review of the Regional Director's SecondSupplemental Decision on the grounds,inter alia,that the Regional Director erred in adopting theHearing Officer's conclusions with regard to allegedimproper conduct of Board agents in the conduct ofthe election.On October 29, 1973, the Board by telegraphicorder granted the request for review solely withregard to whether Board agent misconduct impairedemployee free choice and stayed the certificationpending decision on review. Thereafter, the Employ-er and the Intervenor filed briefs on review. TheEmployer also filed a motion for reconsideration ofthe Board's Order dated October 29, 1973, insofar asitdenied the request for review of the RegionalDirector's disposition of objections relating to theissue of waiver of initiation fees, urging that reviewbe granted with respect thereto in the light of the1Western Conference of Teamsters, Food ProcessingDivision,Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America.2Thetallyof ballotsfor the election,conductedon May 19, 1972,showed that of approximately 500 eligible voters,107 castvalid ballots forthe Petitioner,230 for the Intervenor,and 44 against the participating labororganizations; 92 cast challenged ballots,and 3 cast void ballots. TheRegional Directoron July 5,1972, issued a Supplemental Decision in whichhe overruledthe Employer's Objection41 and ordered a hearing on thechallenges and the remainingobjections.After a hearingthereon com-menced on August 1, 1972, the partiesentered intoa stipulationto set asidethe election and conduct a rerun electionOn August11, the RegionalDirectorapprovedthe stipulationand ordered the hearingcontinuedindefinitely.Subsequently,on September7 and 8,the Petitioner and theIntervenor,respectively,filedunfair labor practice charges against theEmployer.As requests to proceed with the representation case were notfiled,the Regional Director canceled the rerun election agreed to be held onSeptember 14. On September 20, the Petitioner requested permission towithdrawits objectionsand challenges.The Regional Director approved thewithdrawal of the objections but, absent a written agreement as to theeligibility ofthe votersinvolved, denied therequest for withdrawal of the571United States Supreme Court's decision inN. L. R B.v.SavairManufacturing Co.,414 U.S. 270 (1973).Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review,3including the briefs on review, and makes thefollowing findings:The Employer's Objections 42, 43, and 44 read asfollows:42.The ... Board, by the conduct of itsAgent of interrogating Employer observers con-cerning their lawful exercise of their lawful rightsas observers during voting hours at the pollingplace in the presence of voters, demonstrated toemployees the lack of neutrality by the NLRBand its Agent, demonstrated to employees theopposition of the NLRB and its Agent to thelawful exercise of Employer rights, demonstratedto employees anti-employer bias and prejudice bythe NLRB and its Agent, and interfered with thefairoperation of theelectionprocess and thenecessary laboratory conditions.43.The . . . Board, by the conduct of itsAgent in the presence of voters during votinghours at the polling place in forcefully ripping"VoteNEITHER"signsfrom the Employerobservers, without making any prior request forremoval thereof, and tearing said "Vote NEI-THER"signs in small pieces,all in the presenceof voters during voting hours at the polling place,demonstrated to employees the lack of neutralityby the NLRB and its Agent, demonstrated toemployees the opposition of the NLRB and itsAgent to the lawful exercise by the Employer ofitsrights,demonstrated to employees bias andprejudice of the NLRB and its Agent against thePetitioner's challenges.On November 30, a complaint based on the chargesissued.On December 1, the Regional Director issued a Notice of Reopeningof Hearing on Objections and Challenged Ballots.The Employer filed amotion for reconsideration of said notice,which the Regional Directordenied on December 18. On January5, 1973, the Employer filed with theNational Labor Relations Board a motion to vacate the Regional Director'ssaidnotice.By telegraphic order dated February 28,1973, the Board(Chairman Miller and Member Kennedy dissenting) denied the motion TheEmployer filed a motion for reconsideration thereof, which the Boarddinied by telegraphic order datedMarch 23. On April 3, the hearing wasreopened.After the hearing,the Hearing Officer issued his report on June13, in which he recommended that 19 challenges be sustained,that theEmployer'sObjections1-40 and42-50 be overruled,and that, as theremaining unresolved challenges were insufficient in number to affect theelection results,the Intervenor be certified Thereafter,the Employer filedexceptions to the Hearing Officer's report and a brief in support of itsexceptions.The Regional Director,in his Second Supplemental Decision,found the exceptions to be without merit.3The Employer'smotion for reconsideration relating to the waiver offees herein is denied as lacking in merit210 NLRB No. 78 572DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer, and interfered with the fair operationof the election process and the necessary labora-tory conditions.44.The . . . Board by the use, distributionand communication of Instruction to Observers,including oral instructions and printed instruc-tionstoobservers(FormNLRB-722)(2-59)(which said instructionsmisrepresent andincorrectly state the law with respect to the rightsof employer observers), interfered with the fairoperation of the election process and the neces-sary laboratory conditions and demonstrated toemployees bias, prejudice and lack of neutralityby the NLRB and its Agent and the opposition bythe NLRB and its Agent to the lawful exercise ofrights of the Employer observers.Form NLRB-722 (2-59), "Instructions to ElectionObservers" contains a listing of "Things Not to Do,"among which, item 7 states:Wear any indication of the organization whichyou represent except the observer badge providedby the Board. This includes badges, buttons,placards, electioneering devices, etc., includingadvertising on any article of clothing. The BoardAgent is the sole arbiter as to the type ofidentification to be worn during the election.This, of course, does not apply toregularcompanyidentification badges, the wearing of which isrequired by the company.The Hearing Officer treated Objections 42 and 43together.With regard to an incident involving theEmployer's observers, Wilma Medlock and AmparoGallegos, he found as follows:Medlock and Gallegos arrived at the pollingarea with small cards pinned to their lapels whichstated"VoteNeither." Soon after the pollsopened these insignia were observed by AgentStuart Dvorin. He told Medlock that she couldnot wear this campaign tag and he "yanked itoff," stating, "shameon you real loud in front ofthe voters and all the other observers." Medlocktestified: "I was embarrassed." Initially, Medlockclaimed that Dvorin tore the badge "in littlepieces."Subsequently, in her testimony, sheadmitted no specific recollection as to whetherDvorin tore or wrinkled this tag. She alsotestifiedthat had Dvorinasked shewould haveremovedthe badge, but he did not precede his action withthis request.Amparo Gallegos also testified about thisincident. She recalled Dvorin "told us we weren'tsupposed to be wearing that and he took it off,"referringto the campaign tag. She testified that:"He just pulled it off,"without asking permission.Subsequently,Gallegos testified when questionedwhether Dvorin first toldGallegos that he wantedher to takeoff the tag: "I don't think so." Duringcross-examinationGallegos statedthat she didnot remember who removedher tag.The Hearing Officer also found:Although not specificallydelineated in any ofthe Employer's objections,evidence was receiveddescribingcertain conduct of BoardAgent StuartDvorin whichwarrants consideration.RobertStuddard, the Employer's director of personnel atSanger,was the onlywitness who testified to thisincident.Based upon his demeanor and testimo-ny, I credithis statements. Studdardwas standingoutside about 200 ft. from the building where theelection wasbeing conducted.He was distributingliteraturetoemployees.He recalled Dvorin"talked tome ina loud voicein the presence ofsome 15 or 20 employees who actuallyended upbeingMr. Dvorin's cheering section."Dvoringtold Studdard: "Get out ofhere.Stop this. Youhaveno business and no right to be here handingout anything." Studdardhad a limited recollec-tionof theactualwords spoken during thisconversation. He stated: "I rememberone thing Itold him he was nottalking to any dog. He wastalking toa human being, and I expected him totalk tome as a human being."Both parties to thisconversationbecame distressed.The employeeswho observed thisdiscussionbegan clapping theirhands together,laughing, and making"catcalls"and pointingtheir fingersat Studdard. Thisconversationlasted 5 or 10 minutes. Studdardwalked approximately 200 ft. away fromwhere hewas initiallystandingand Dvorinremained withhim.The Hearing Officer concluded that the evidence,even if fully credited, does not support a finding thatthe conduct was of such gravity as to prejudice thefairoperation of the election process. He alsoconcluded no showing had been made that theinstructions to Board agents to restrict observersfrom wearing electioneering material while the pollswere open were prejudicial to the fair conduct of theelection.The Regional Director adopted withoutcomment the Hearing Officer'srecommendationsthat these objections be overruled.We granted theEmployer'srequest for review because of ourconcern that the conduct of a Board agent may havecreated the impression in the minds of voters that theBoard was opposed to a vote against the participat-ing labor organizations. GLACIER PACKING CO., INC.573At the outset, we reject the Employer's argumentthat observers designated by the parties involved inBoard-conducted elections have a right to wearcampaign material favoring one of the choices on theballot.Clearly the Board's instructions to its agentsconductingelections,which the Employer asserts areobjectionable, are consistent with the prohibitionagainst electioneering at or near the polls.4 Boardagents conducting elections may therefore delineatean areawithin which electioneering is prohibited;theymust exercise their judgment as to whatconstituteselectioneering activity;and they arerequired to take reasonable measures to restrictelectioneering activity which comes to their atten-tion, consistent with their other obligations.5Board agentsin conducting elections in behalf ofthe Board must endeavor to maintain and protect theintegrity and neutrality of its procedures. Therefore,while taking all practicable measures to implementthe prohibition against electioneering at or near thepolls, they must take care that their actions do nottend to foster in the minds of the voters theimpressionthat the Board is not neutral with regardto the choices on the ballot. For, the Board's role inconducting elections must not be open to question.Thus, actions by a Board agent conducting anelection,which could reasonably be interpreted asimpugning the election standards we seek to main-tain,are sufficient grounds for setting aside theelection.In the instantcase,based upon the HearingOfficer's findings of fact set forth above and ourreview of the record, we conclude that employeeswitnessing the two incidents involved could reason-ably have interpreted Board Agent Dvorin's remarksand actions as indicative that the Board was opposedto the Employer's position in the election. As theelectionwas one in which the Employer hadcampaigned vigorously against the participatinglabor organizations and, in our view, the manner inwhich the Board agent conducted himself in thepresence of employees who had not yet voted mayhave had a substantial impact on the results of theelection, the Employer's Objections 42 and 43 arehereby sustained. On this basis we shall set aside theelection and direct that a new one be conducted.ORDERIt is hereby ordered that the election herein beforeconducted on May 19, 1972, be, and it hereby is, setaside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]MEMBER JENKINS, concurring:I concur in the result.4 It is to be noted that the posted official election notices expresslyprohibit electioneering at or near the polls.sWhether or not electioneering activity which does occur at or near thepolls constitutes grounds for setting aside the election depends upon anumber of factors.In the situation where a party to the proceeding engagesin electioneering,which is more than de mmimu,at the polling place whilevoting is in progress,the Board finds such electioneering tobe per sea basisfor setting aside the election. SeeM.khem, Inc.,170 NLRB362. In all othersituations,where electioneering occurs at or near the polls, the Board makesa judgment,based on all the facts and circumstances,whether theelectioneering substantially impaired the exercise of free choice so as torequire the holding of a new election. SeeStarExpansionIndustriesCorporation,170 NLRB 364.